



Exhibit 10.26




GAMING AND LEISURE PROPERTIES, INC.
PERFORMANCE RESTRICTED STOCK AWARD TERMS
FOR AWARDS ISSUED AFTER JANUARY 1, 2018


All Restricted Stock is subject to the provisions of the 2013 Long Term
Incentive Compensation Plan (the “Plan”) and any rules and regulations
established by the Compensation Committee of the Board of Directors of Gaming
and Leisure Properties, Inc. A copy of the Plan is available on the Merrill
Lynch website under Document Library/Plan Documents. Unless specifically defined
herein, words used herein with initial capitalized letters are defined in the
Plan.
The terms provided herein are applicable to Performance Restricted Stock Awards
issued after January 1, 2018. Different terms may apply to any prior or future
awards under the Plan.
I.DEFINITIONS


For purposes of a Performance Restricted Stock Award, the following terms shall
have the meanings set forth:
A.“Initial Share Price” means the closing stock price for the last trading day
preceding the start of the applicable performance period.


B.“Final Share Price” means for the Company and for the Peer Group companies,
based on the closing stock price for the last trading day preceding the end of
the applicable performance period.


C.“Peer Group” means the companies included in the MSCI US REIT Index as of the
beginning of the Performance Period; provided that if a constituent company(s)
in the Peer Group ceases to be actively traded, due, for example, to merger or
bankruptcy, or the Compensation Committee otherwise reasonably determines that
is no longer suitable for the purposes of this Agreement, then company(s) shall
not be included in the Peer Group.


D.“Performance Period” means the three-year period beginning on January 1 of the
calendar year with respect to which Restricted Stock Award is granted, or if
applicable, earlier upon the date on which a Change in Control shall be
effective.


E.“Total Shareholder Return,” or “TSR” means the Final Share Price minus the
Initial Share Price, plus any dividends (ordinary and special) paid during the
applicable Performance Period. All dividends are assumed to be reinvested in the
stock.









--------------------------------------------------------------------------------







II.PAYMENT FOR SHARES


There is no exercise price or other payment required in exchange for a
Performance Restricted Stock Award.
III.FORFEITURE/LAPSE OF RESTRICTIONS


The Compensation Committee will determine the percentage of each Performance
Restricted Stock Award with respect to which restrictions will lapse based on
the achievement of the following TSR thresholds as compared to the Peer Group
during the applicable Performance Period:
Achievement Level
Peer Group Percentile
 
Percentage of Maximum Earned
Below 25th
 
0%
50th
 
50%
75th or Above
 
100%



Restrictions on Performance Restricted Stock Awards will lapse on a linear basis
between achievement levels. Notwithstanding the foregoing, in the event that the
Company’s TSR for the Performance Period is negative, the maximum Percentage
Earned for a Performance Restricted Stock Award will be 50%.
Performance Restricted Stock Awards are subject to forfeiture until lapse of
such forfeiture restrictions determined at the conclusion of the applicable
Performance Period. Any shares with restrictions that do not lapse at the end of
the applicable Performance Period will be forfeited. In addition, in the event
of an Award Holder’s death, disability, retirement or other termination of
employment, the forfeiture restrictions on a Performance Restricted Stock Award
shall lapse and/or shares of Restricted Stock forfeited as follows:
A.Death and Disability: The Award Holder or such Holder’s estate, as applicable,
will be entitled to receive the percentage of a Performance Restricted Stock
Award determined at the end of the applicable Performance Period as if such
Award Holder were still employed at the end of the applicable Performance
Period.


B.Termination without Cause or by Award Holder for Retirement: The Award Holder
will be entitled to receive the percentage of a Performance Restricted Stock
Award determined at the end of the applicable Performance Period multiplied by a
fraction, the numerator of which equals the number of days during such
Performance Period that such Award Holder was actively employed by the Company,
and the denominator of which equals the total days in the applicable Performance
Period.


C.Termination for Cause or by Award Holder other than Retirement: All shares
subject to the Performance Restricted Stock Award will be forfeited and the
underlying Restricted Stock will immediately revert to the Company. An Award
Holder will receive no payment for shares of Restricted Stock that are
forfeited.









--------------------------------------------------------------------------------





D.Change of Control (as defined in the Plan): The ending date of the applicable
Performance Period will be established as the effective date of the Change of
Control and the lapsing of restrictions will be determined as of such date.


The “lapse” of forfeiture restrictions means that the Common Stock subject to
the Award shall, thereafter, be fully transferable by the Award Holder, subject
to compliance with Section VII of these Award terms. Until the lapse of such
forfeiture restrictions an Award Holder may not sell, transfer, pledge or
otherwise dispose of the shares of Common Stock subject to a Performance
Restricted Stock Award. There are no additional events or occurrences that shall
lead to lapse of any forfeiture restrictions on this Award.
The term “Cause” shall be as defined in the Award Holder’s employment agreement
or, if such Award Holder does not have an employment agreement with the Company
or such term is otherwise not defined, such term shall mean (i) an Award Holder
shall have been convicted of, or pled guilty or nolo contendere to, a felony or
any misdemeanor involving allegations of fraud, embezzlement, theft or
dishonesty against the Company; (ii) Award Holder is found to be an Unsuitable
Person as defined in the Plan; (iii) Award Holder engages in wrongful disclosure
of confidential information or otherwise engages in competition with the
Company; or (iv) the Company’s reasonable determination of Award Holder’s
willful misconduct in the performance of such Holder’s duties with the Company
(other than any such failure resulting from incapacity due to physical
disability or mental illness); or (v) the Company’s reasonable determination of
Award Holder’s willful engagement in illegal conduct or gross misconduct which
is materially injurious to the Company or one of its affiliates.
IV.LEAVES OF ABSENCE


For purposes of a Performance Restricted Stock Award, service as an employee
does not automatically terminate with a leave of absence. Please refer to
Section 12.12 of the Plan for the impact of a leave of absence.
 
V.STOCK CERTIFICATES


The Common Stock issued at the end of a Performance Period, if any, will be in
the form of uncertificated shares. During the Restricted Period the shares of
Common Stock underlying a Performance Restricted Stock Award will be held by the
Company.


VI.VOTING AND DIVIDEND RIGHTS


An Award Holder of Performance Restricted Stock Awards may NOT vote the
underlying Restricted Stock and will NOT receive any dividends paid with respect
to such shares Restricted Stock until the lapse of forfeiture restrictions, at
which time such Holder will receive dividends accruing during the applicable
Performance Period on the shares with respect to which the restrictions lapse.


VII.WITHHOLDING TAXES


No evidence of shares of Common Stock will be released or issued to an Award
Holder at the end of a Performance Period unless such Holder has made
arrangements, acceptable to the Company, to pay any withholding taxes that may
be due as a result of the lapse of the forfeiture restrictions. In accordance
with the Plan, an Award Holder is authorized to make payment of any such
withholding tax in cash, by payroll deduction, by authorizing the Company to
withhold shares of Common Stock from an applicable Award or by surrendering to
the Company shares of Common Stock that already owned by such Holder. In the
event an Award Holder elects to authorize the Company to withhold shares of
Common Stock from an





--------------------------------------------------------------------------------





Award, such Holder can only authorize the retention of shares of Common Stock
equal to the minimum tax withholding obligation. The fair market value of the
shares of Common Stock retained by the Company or surrendered by an Award Holder
shall be determined in accordance with the Plan as of the date the tax
obligation arises.


VIII.NO RIGHT TO CONTINUED SERVICE


A Performance Restricted Stock Award does not give a Holder the right to
continue in service with the Company in any capacity. The Company reserves the
right to terminate a Holder’s services at any time, with or without cause,
subject to any employment agreement or other contract.


IX.ADJUSTMENTS


In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of shares of Restricted Stock subject to a Performance
Restricted Stock Award that remain subject to forfeiture will be adjusted
accordingly.


These Performance Restricted Stock Award terms and the Plan constitute the
entire understanding between an Award Holder and the Company regarding a
Performance Restricted Stock Award.













